Citation Nr: 1017168	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  07-18 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of a 
uterine mass (claimed to be, at least in part, irregular 
bleeding).

2.  Entitlement to a rating in excess of 10 percent for right 
shoulder sprain.

3.  Entitlement to a rating in excess of 10 percent for right 
knee arthritis.

4.  Entitlement to a rating in excess of 10 percent for 
irritable bowel syndrome (IBS).

5.  Entitlement to a rating in excess of 10 percent for left 
knee disability.

6.  Entitlement to a rating in excess of 10 percent for 
sinusitis.

7.  Entitlement to a combined rating in excess of 10 percent 
for left facial nerve disability secondary to 
temporomandibular joint (TMJ) surgery.

8.  Entitlement to a separate compensable rating for a left 
knee postoperative scar.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1983 to February 2006.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2006 rating decision by the Salt Lake City, Utah Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for disabilities for which increased 
ratings are sought, effective March 1, 2006 (the day 
following the date of discharge from service) and denied 
service connection for residuals of a uterine mass.  The 
Veteran's claims file is now in the jurisdiction of the 
Denver RO.  In December 2009, a videoconference hearing was 
held before the undersigned.  A transcript of that hearing is 
associated with the claims file.  At the hearing the Veteran 
submitted additional evidence with a waiver of RO initial 
consideration.  

Regarding the rating for left knee disability, in May 2009 
the Veteran underwent a surgical procedure for such 
disability and submitted a claim for a temporary total 
(convalescence) rating for a time period following.  An 
August 2009 rating decision denied such claim.  She did not 
file a notice of disagreement with that determination, and 
that matter is not before the Board.
The issue of service connection for residuals of a uterine 
mass (claimed as irregular bleeding) is being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if any action on her part is 
required.


FINDINGS OF FACT

1.  At the December 2009 videoconference hearing, the Veteran 
requested to withdraw her appeal seeking ratings in excess of 
10 percent for right shoulder sprain; right knee arthritis; 
and IBS.

2.  Throughout the appeal period the Veteran's service-
connected left knee disability is reasonably shown to have 
been manifested by X-ray confirmed arthritis with painful 
motion and slight instability; moderate instability and/or 
compensable limitations of flexion and/or extension are not 
shown.

3.  Throughout the appeal period the Veteran's sinusitis is 
reasonably shown to have been manifested by the equivalent of 
more than 6 non-incapacitating episodes per year 
characterized by headaches, pain and purulent drainage; 
osteomyelitis following radical surgery or near constant 
sinusitis with headaches, pain, and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries are not shown.

4.  Throughout the appeal period the Veteran's service-
connected left facial nerve disability has been manifested by 
impairment consistent with moderate, but not severe, 
incomplete paralysis of the 5th cranial nerve, and severe 
incomplete, but not complete, paralysis of the 7th cranial 
nerve.  

5.  Prior to April 15, 2009, the Veteran's left knee 
postoperative scar was not shown to be painful on objective 
demonstration, or unstable; from that date it is shown to 
have been painful on objective demonstration; limitation of 
left knee function due to the scar (distinct from the 
impairment which is the basis for the rating for left knee 
disability) is not shown.
CONCLUSIONS OF LAW

1.  Because the Veteran has withdrawn her appeal seeking 
ratings in excess of 10 percent for right shoulder sprain; 
right knee arthritis; and IBS, the Board does not have 
jurisdiction to consider such matters.  38 U.S.C.A. 
§§ 7104(a), 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

2.  A 20 percent rating (combined, based on a formulation of 
10 percent for instability under Code 5257 and 10 percent for 
arthritis with, initially, limitation of extension by 10 
degrees, under Code 5261, and later painful, but less than 
compensable, limited motion, under Code 5003) is warranted 
for the Veteran's left knee disability.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 
5003, 5257, 5260, 5261 (2009).

3.  A 30 percent rating is warranted for the Veteran's 
sinusitis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.3, 4.7, 4.97, Code 6512 (2009). 

4.  The Veteran's facial nerve disability secondary to TMJ 
surgery warrants a combined 30 percent rating (based on a 10 
percent rating under Code 8205 and 20 percent under Code 
8207).  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.124a, Codes 8205 (2009).

5.  The Veteran's left knee postoperative scar warrants 
staged ratings of 0 prior to April 15, 2009, and 10 percent 
from that date.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, Codes 7803, 7804, 
7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right shoulder sprain; right knee arthritis; and IBS:

Given the Veteran's expressed intent to withdraw the appeal 
seeking ratings in excess of 10 percent for right shoulder 
sprain; right knee arthritis; and IBS, there is no reason to 
belabor the impact of the Veterans Claims Assistance Act of 
2000 (VCAA) on those matters.

At the December 2009 videoconference hearing, the Veteran 
stated that she wished to withdraw her appeals seeking 
ratings in excess of 10 percent for right shoulder sprain; 
right knee arthritis; and IBS.  Under 38 U.S.C.A. § 7104(a), 
the Board has jurisdiction in any matter which under 
38 U.S.C.A. § 511 is subject to a decision by the Secretary.  
Under 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202, the Board 
may dismiss any appeal which fails to allege error of fact or 
law in the matter before the Board.  Under 38 C.F.R. 
§ 20.204, an appellant may withdraw an appeal at any time 
prior to the issuance of a final Board decision on the 
matter.

The Veteran has withdrawn her appeal seeking ratings in 
excess of 10 percent for right shoulder sprain; right knee 
arthritis; and IBS.  Accordingly, there is no allegation of 
error of fact or law in these matters before the Board.  
Hence, the Board does not have jurisdiction to consider an 
appeal in the matters, and the appeals in the matters must be 
dismissed.

Increased initial ratings - VCAA

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  As is noted above, this 
appeal is from the initial ratings assigned with a grant of 
service connection.  The statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, statutory notice 
has served its purpose, and its application is no longer 
required because the claim has been substantiated.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  A March 2007 
statement of the case (SOC), and subsequent supplemental SOCs 
(SSOC) provided notice on the "downstream" issues of 
increased initial ratings, and readjudicated the matters 
after the Veteran had opportunity to respond and after 
further development was completed.  She has not alleged that 
she is prejudiced by a notice defect.  See Goodwin v. Peake, 
22. Vet. App. 128 (2008).
Regarding VA's duty to assist, all available pertinent 
evidence identified by the Veteran has been secured.  She was 
afforded VA examinations in December 2005 (pre-discharge); 
and in April 2009.  VA's duty to assist the Veteran in the 
development of facts pertinent to her claims is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Where (as here) the ratings appealed are the initial ratings 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings." See Fenderson v. 
West, 12 Vet. App. 119 (1999). 


Left knee arthritis:

The Veteran's service treatment records (STRs) note that she 
was extensively seen and treated for left knee disability (to 
include by surgery).  X-rays revealed degenerative joint 
disease.

On December 2005 VA examination (prior to her discharge from 
active duty), the Veteran reported daily pain and swelling in 
the left knee.  She stated that she has pain walking, 
standing, sitting, twisting, bending, and using the stairs.  
She indicated that the only way she can climb a flight of 
stairs is by using the handrail, and is unable to kneel or 
place any weight on her left knee.  Range of motion was 10 to 
90 degrees of flexion, with an additional 20 degree loss of 
range of motion due to pain and swelling.  Lachman's and 
Drawer's testing was negative.  She exhibited an abnormal 
gait.  The examiner noted that the Veteran had an abnormal 
shoe wear pattern on the left, due to her abnormal gait from 
the left knee.

In several statements (notice of disagreement, substantive 
appeal e.g.), the Veteran reported that she was unable to 
kneel, experienced daily swelling and pain, and was unable to 
walk unassisted.

On April 2009 VA examination, the examiner noted that a 
previous VA examiner had not mentioned that the Veteran had 
retained hardware in her left knee from a patella 
realignment.  The Veteran reported that her knee was getting 
progressively worse in that she was experiencing increasing 
pain, swelling and instability; she was still unable to sit, 
walk, stand or climb stairs without extreme pain.  The pain 
and swelling occurred daily.  She continued to use a left 
knee brace, which does not help.  She advised that she was 
scheduled for hardware removal surgery on May 6, 2009.  
Physical examination revealed range of motion from 0 to 90 
degrees with pain at 0 and 90 degrees (but not in between), 
swelling, warmth, tenderness, and positive Lachman and 
McMurray testing.  The examiner noted that there was no 
additional loss of range of motion due to pain, weakness, 
impaired endurance, incoordination, or instability.

At the December 2009 videoconference hearing, the Veteran 
testified that her left knee occasionally gave out on her, 
and that her knee brace did not help.  She again related that 
she has daily pain and swelling, and is unable to walk or 
climb stairs unassisted, and unable to kneel.  She indicated 
that she would be satisfied with a 20 percent rating.  

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance as 
to when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to a rating 
under Code 5257 (for subluxation/instability).  Essentially, 
the opinions suggest that separate compensable ratings may be 
assigned when limitation of knee motion is compensable (i.e., 
under Codes 5260 and/or 5261) or (under Code 5003 or 5010), 
when there is X-ray evidence of arthritis with a finding of 
painful motion.

The Veteran's left knee disability is currently rated 10 
percent under Code 5261 (limitation of extension).  Under 
Code 5261, limitation of extension is rated 50 percent, when 
to 45 degrees; 40 percent, when to 30 degrees; 30 percent, 
when to 20 degrees; 20 percent when to 15 degrees; 10 
percent, when to 10 degrees; and 0 percent, when to 5 
degrees.  38 C.F.R. § 4.71a.  At no time during the appeal 
period is there is objective evidence that left knee 
extension was limited by more than 10 degrees.  Under Code 
5260, limitation of flexion is rated 30 percent when to 15 
degrees; 20 percent when to 30 degrees; 10 percent, when to 
45 degrees; and 0 percent, when to 60 degrees.  Id.  The 
greatest limitation of knee motion noted during the appellate 
period was on December 2005 (pre service-discharge) 
examination, when flexion was to 90 degrees (with an 
additional 20 degree loss due to pain), and extension was 
limited at 10 degrees.  Consequently, even with consideration 
of the additional 20 degree loss due to pain, the limitation 
of flexion shown does not warrant a compensable rating under 
Code 5260.

Knee disability can be separately rated based on 5257 (for 
subluxation or instability).  A 10 percent rating is 
warranted for slight recurrent subluxation or lateral 
instability; a 20 percent rating for moderate subluxation or 
lateral instability; and a 30 percent rating for severe 
subluxation or lateral instability.  38 U.S.C.A. § 4.71a.  
The record reasonably shows that throughout the appeal 
period, the Veteran has had slight left knee instability, 
warranting a 10 percent rating.  Notably, while testing for 
instability was negative on December 2005 VA examination, the 
examiner did note that the Veteran had an abnormal gait.  
Furthermore, the Veteran reported that she was unable to walk 
unassisted.  The April 2009 examination found slight 
instability, and the Veteran continued to use a knee brace.  
Moreover, she has consistently reported that she is unable to 
climb stairs or walk without assistance, unable to kneel, and 
that her left knee gives out on her.  

In summary, the Veteran's left knee disability warrants an 
increased combined 20 percent rating throughout, based on a 
formulation of 10 percent under Code 5257 (for slight 
instability) and 10 percent initially under Code 5261 (for 
extension limited by 10 degrees), then Code 5003 (for 
arthritis with limitation of motion to a less than 
compensable degree).

Sinusitis:

Chronic frontal sinusitis is rated under the General Rating 
Formula for Sinusitis (following Code 6514).  A 
noncompensable rating is warranted when sinusitis is detected 
by x-ray only.  A 10 percent rating is warranted when there 
are one or two incapacitating episodes of sinusitis per year 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or three to six non-incapacitating episodes of 
sinusitis per year characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent rating is 
warranted for three or more incapacitating episodes of 
sinusitis per year requiring prolonged (lasting four to six  
weeks) antibiotic treatment, or; more than six non-
incapacitating episodes of sinusitis per year characterized 
by headaches, pain, and purulent discharge or crusting.  
Under the note following, an incapacitating episode of 
sinusitis means one that requires bedrest and treatment by a 
physician.  38 C.F.R. § 4.97, Code 6512.

The Veteran's STRs show she was receiving treatment for 
chronic sinusitis, including antibiotic therapy.  

On December 2005 pre service-discharge VA examination, the 
Veteran reported that her sinusitis is manifested by 
headaches with radiating pressure.  She also reported 
throbbing and drainage down into her throat, and a constant 
stuffy nose.  She stated that her sinusitis and associated 
symptoms did not interfere with her ability to work or her 
activities of daily living.  Medications for sinusitis noted 
during this examination included Flonase and Claritin.  
Physical examination revealed clear mucous drainage with no 
nasal polyps; and mild sinus tenderness over the ethmoid and 
frontal sinuses.  X-ray showed normal paranasal sinuses.  
Chronic sinusitis was diagnosed.

Private records from December 2005 to September 2007 show 
multiple visits for treatment of chronic sinusitis, with 
extensive antibiotic therapy and complaints of headaches and 
drainage.  

On April 2009 VA examination, the Veteran reported nearly 
constant sinusitis.  She reported 3 episodes in the past year 
with treatment lasting 4 weeks at a time.  She was currently 
on antibiotic therapy.  She reported that her infections have 
associated headaches and purulent discharge; antibiotics 
would clear up the infection, then it would recur.  She was 
able to function as a student; however, she had missed 7 days 
due to sinus infections.

A November 2009 letter from L. J., NP, of Frontier Family 
Medicine, states in part:

"[The Veteran] has tried several antibiotics to treat 
her sinusitis and has typically required an extended 
course of antibiotics for at least twenty days to get 
full symptom clearance.  We have determined that the 
most effective treatment regimen consists of 
azithromycin 250 mg once daily for 10 days or two back-
to-back Z-paks.  She also continues to use OTC 
guaifenesin, decongestants and sinus rinses, along with 
the antibiotics."

At the December 2009 videoconference hearing, the Veteran 
testified that she experiences sinusitis episodes about 6 
months out of the year (with associated headaches, pressure, 
pain and drainage.)  She related that it takes about 2 months 
to completely clear up an infection, and that she would be on 
antibiotics for at least 20 days during each episode.

Inasmuch as it is shown that throughout the appeal period the 
Veteran has experienced sinusitis episodes for an average of 
about 6 months out of the year (accompanied by headaches, 
pain and drainage), the Board finds that her chronic 
sinusitis more nearly approximates the criteria for a 30 
percent rating.  Specifically, while incapacitating episodes 
(requiring bedrest) are not shown, clinical notations in 
private records from 2005 to 2007 suggest fairly frequent 
non-incapacitating episodes and reflect prolonged antibiotic 
treatment.  The Board also finds the Veteran's credible 
hearing testimony of frequent problems with sinusitis to be 
probative evidence in this matter.  She is competent to 
describe her symptoms. While this evidence does not entirely 
satisfy the General Rating Formula schedular requirements for 
a 30 percent rating, it more nearly approximates the criteria 
for such rating than those for a 10 percent rating.  
Accordingly, a 30 percent rating under Code 6512 is 
warranted.  See 38 C.F.R. § 4.7.  Notably, that is the rating 
the Veteran indicated she seeks (See June 2007 substantive 
appeal).  

As the evidence approximating the criteria for a 30 percent 
rating reflects the greatest level of disability shown during 
the entire appeal period, it follows that a "staged" 
further increased rating is not warranted.

Rating for left facial nerve disability secondary to TMJ 
surgery:

This disability has been rated under Codes 8205-8207 (for 5th 
and 7th cranial nerve impairment).   Under Code 8205, a 10 
percent rating is warranted for moderate incomplete 
paralysis; a 30 percent rating is warranted for severe 
incomplete paralysis; and a 50 percent rating is warranted 
for complete paralysis of the fifth cranial nerve.  A Note 
following Code 8205 provides that ratings are dependent upon 
relative degree of sensory manifestation or motor loss. Under 
Code 8207, a 10 percent rating is warranted for moderate 
incomplete paralysis; a 20 percent is warranted for severe 
incomplete paralysis; and a 30 percent rating is warranted 
for complete paralysis.  A Note following Code 8207 provides 
that ratings are dependent upon relative loss of innervation 
of facial muscles.  See 38 C.F.R. § 4.124a.   

The words "moderate" and "severe" are not defined in the VA 
Rating Schedule. Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6 
(2009).  The Board observes that "moderate" is generally 
defined as "having average or less than average quality"  See 
Merriam-Webster's Collegiate Dictionary, 11th Ed. 798 (2003).  
"Severe" is generally defined as "of a great degree: 
serious."  See Merriam-Webster's at 1140 (2003).

Generally, the evaluation of the same disability 
(manifestations) under various diagnoses, a practice known as 
"pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.  
However, separate ratings may be assigned for separate and 
distinct manifestations of the same disability.  The critical 
inquiry in making a determination as to whether separate 
ratings may be warranted is whether the symptomatology is 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).  In the matter at hand, as ratings under 
Codes 8205 and 8207 would recognize impairment of separate 
and distinct (nonduplicative) functions, separate ratings 
under these two codes would not violate the prohibition 
against pyramiding.. 

The Veteran's STRs show treatment for seventh cranial nerve 
paralysis with bilateral endoscopic brow lift.  On December 
2005 pre-discharge VA examination, the Veteran reported 
decreased sensation over her forehead, and left cheek and 
chin.  She stated that she experiences increasing pain with 
eating hard candy and chewy food; with opening her mouth 
wide; and with pushing her jaw forward and side to side.  The 
examiner noted that the Veteran was unable to raise her left 
eyebrow and that she exhibited slumping on the left side of 
her face.  Physical examination revealed maximum opening 39 
mm limited to 18 mm with pain; left lateral movement 3 mm; no 
joint sounds heard; pain upon palpation of the right and left 
masseters and temporalis-coronoids; generalized moderate wear 
facets noted on the teeth; anterior open bite; generalized 
moderate attrition; decreased motor function upon smiling, 
and the left corner of her mouth did not curl up like the 
right side did.  Diagnosis was, among others, facial nerve 
injury, left side, status-post temporomandibular joint 
surgery.

On April 2009 VA examination, the Veteran reported that her 
symptoms remain unchanged.  The examiner noted that the 
Veteran's left brow was lower than the right and that there 
was no movement.  It was also noted that there was less 
movement in her lower face and around her mouth.  She 
reported that she continues to have decreased sensation on 
the left side of her face from the forehead through the jaw 
line.  Physical examination revealed decreased pinprick 
sensation on the left side of the face from hairline to 
jawline.  There was moderate left eyebrow droop and no active 
movement of the left brow.  There was a visible left oral 
droop with and without smiling.  Left 5th and 7th cranial 
nerve palsy with facial numbness, facial asymmetry, decreased 
movement of the left oral area, and no movement of the left 
brow area was diagnosed.

At the December 2009 videoconference hearing, the Veteran 
testified that she has no movement or feeling on the left 
side of her face.

It is reasonably shown that the Veteran's trigeminal (5th 
cranial) nerve impairment  is consistent with moderate 
incomplete paralysis.  It was noted on both VA examinations 
that the Veteran had decreased sensation on the left face.  
While the December 2005 VA examination was not as thorough as 
the April 2009 examination; comparing the two reports, the 
Board finds that the level of impairment has been fairly 
consistent throughout the appeal period.  Therefore, the 
Board finds that a 10 percent rating is warranted under Code 
8205.  A 30 percent rating under Code 8205 is not warranted 
because the Veteran has not demonstrated severe incomplete 
paralysis of the 5th cranial nerve.  Specifically, the 
impairment shown is entirely sensory (with no motor loss 
demonstrated).  See 38 C.F.R. § 4.123.  While the records 
show that the Veteran experiences pain with biting; she is 
able to bite, and is able to open her mouth.  

As for 7th (facial) cranial nerve damage, the December 2005 
and April 2009 examination reports note there is asymmetry.  
In addition, several movements of the left face were absent, 
and the remainder was weak.  Therefore, the Board concludes 
that the record shows impairment consistent with severe 
incomplete paralysis of the 7th cranial nerve, warranting a 
20 percent rating under Code 8207.  A higher rating of 30 
percent is not warranted because complete paralysis of the 
7th cranial nerve is not shown.  As noted above, the Veteran 
is able to perform movements associated with this nerve, 
albeit weakly.  

In summary, for the entire appeal period, the Veteran's 
cranial nerve impairment warrants a combined 30% rating 
(based on a formulation of 10% under Code 8205 combined with 
20% under Code 8207.

Left knee postoperative scar:

The criteria for rating skin disability were revised, 
effective October 23, 2008.  73 Fed. Reg. 54,708 (Sept. 23, 
2008).  The announcement of the final regulation specifically 
states that the new criteria apply "to all applications for 
benefits received by VA on or after October 23, 2008" and 
that a Veteran rated under the skin criteria in effect prior 
to that date may request review under the clarified criteria.  
As neither the Veteran nor her representative has requested 
such review, and her claim was received prior to October 23, 
2008, it is not necessary for the Board to consider the 
revised criteria.

Scars, other than those on the head, face, or neck, are rated 
under 38 C.F.R. § 4.118, Codes 7801-7805.

Rating the Veteran's left knee scar under either Code 7801 or 
7802 would be inappropriate as the scar is not deep 
(associated with underlying tissue damage), does not cause 
any separate limitation of motion, and does not encompass an 
area of 144 square inches.  Hence, these Codes will not be 
addressed further.

A 10 percent rating is authorized for superficial, unstable 
scars.  38 C.F.R. § 4.118, Code 7803.  A note following this 
code provides that an unstable scar is one where, for any 
reason, there is frequent loss of covering of the skin over 
the scar.

Under Code 7804, a 10 percent rating is authorized for 
superficial scars that are painful on examination.  38 C.F.R. 
§ 4.118.  Notes following Codes 7803 and 7804 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage.
Code 7805 provides that other scars will be rated on 
limitation of motion of the affected part.  38 C.F.R. 
§ 4.118.

On December 2005 pre service-discharge VA examination, the 
Veteran's left knee scar was described as linear, the color 
was pink and white, there was no ulceration or depression, 
the texture was smooth, there was no tenderness.  Limited of 
motion due to the scar was not noted.

On April 2009 VA examination the left knee scar was described 
as 19-cm x 1-cm scar and deep (but with no underlying soft 
tissue damage noted), stable, flat, slightly hyperpigmented, 
and nonadherent.  Left knee scar with numbness status post 
left knee patellar realignment surgery with increasing pain 
and swelling was diagnosed.

At the December 2009 videoconference hearing, the Veteran 
testified that her left knee scar is painful.  She submitted 
a December 2009 record from M. S. F., MD which notes that she 
underwent surgery in May 2009 (for removal of the hardware in 
her left knee).  Examination revealed that the incision was 
clean, dry, intact, and well healed.  There were no signs of 
erythema, drainage, or infection.  Range of motion was full 
and equal bilaterally.  It was noted that she has continued 
complaints of numbness.

The Board finds no basis in the factual evidence (when 
compared to schedular criteria) for a compensable rating for 
the Veteran's left knee scar prior to April 15, 2009.  There 
is no objective evidence that the scar was deep, unstable, or 
painful.  See Codes 7803 and 7804. Furthermore, there is no 
evidence of pain or limitation of function.  Therefore, a 
compensable rating under Code 7805 would also be 
inappropriate.

The Board finds that a 10 percent (maximum under Code 7804) 
rating is warranted for the Veteran's left knee scar from 
April 15, 2009, as it was then noted that the left knee scar 
was painful.  Code 7804 does not provide for a rating higher 
than 10 percent.  As there is no evidence of limitation of 
function due exclusively to the scar (i.e., not encompassed 
by the rating for the knee itself), a rating in excess of 10 
percent for the scar is not warranted.  
Extraschedular consideration:

The Board has also considered whether any of these matters 
warrants referral for extraschedular consideration.  Inasmuch 
as it not shown that any disability at issue is manifested by 
symptoms not encompassed by the schedular criteria, the 
schedular criteria are not shown to be inadequate.  
Therefore, referral of any of these matters for consideration 
of an extraschdular rating is not warranted. See 38 C.F.R. 
§ 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  Notably, 
the Veteran has indicated that the disabilities do not affect 
her functioning as a student, and she has not alleged (nor 
does the record suggest) any of individual disability at 
issue is such as to preclude employment.  Therefore, the 
matter of entitlement to a total disability rating base on 
individual unemployability is not raised within the context 
of any increased rating claim that has been addressed.


ORDER

As the Board has no jurisdiction in such matters, the appeals 
seeking ratings in excess of 10 percent for right shoulder 
sprain; right knee arthritis; and IBS are dismissed without 
prejudice.

An increased combined 20 percent rating is granted for the 
Veteran's left knee disability, subject to the regulations 
governing payment of monetary awards.

A 30 percent rating is granted for sinusitis, subject to the 
regulations governing payment of monetary awards. 

An increased combined 30 percent rating (based on a 
formulation of 10 percent under Code 8205 and 20 percent 
under Code 8207) is granted for facial nerve disability 
secondary to TMJ surgery, subject to the regulations 
governing the payment of monetary awards.

A staged increased (to 10 percent) rating is granted for the 
Veteran's left knee postoperative scar, effective from April 
15, 2009 and subject to the regulations governing payment of 
monetary awards.


REMAND

Regarding the claim of service connection for residuals of a 
uterine mass (claimed to be irregular bleeding), on April 
2009 VA examination the examiner stated:

	"It is the examiner's opinion that the Veteran's 
current menometrorrhagia is less likely as not, less 
than 50/50 probability, caused by or a result of the 
Veteran's service-connected ovarian cysts or polyp, the 
rationale being that the Veteran has no evidence of 
current polyp or any significant ovarian cyst, and the 
workups for fibroids, endometrial cancer, polyps, 
metabolic conditions, and bleeding disorders are 
negative.  She is not currently on any oral 
contraceptives.  While IUDs can cause menometrorrhagia, 
in her case, it has improved her condition but has not 
resolved it."

In a November 2009 statement, J. A., MD, stated:

	"[The Veteran] . . . was seen in our clinic initially 
10/6/05 for evaluation for heavy vaginal bleeding.  She had 
surgery on 11/10/05 for a hysteroscopic polypectomy (removal 
of endometrial polyp).  Unfortunately after this surgery and 
additional treatment with Aygestin 5 mg daily, she continued 
with the problem.  On 4/16/07 she returned for placement of a 
Mirena IUD of which has resulted in improvement of the heavy 
vaginal bleeding but she continues with irregular bleeding."

As there are conflicting medical opinions in this matter, 
further medical guidance is necessary.  Accordingly, the case 
is REMANDED for the following:

1.  The RO should associate with the 
record updated complete clinical records 
of all gynecological treatment and/or 
evaluations the Veteran has received since 
her April 2009 VA examination.  She must 
assist by providing identifying 
information, and any necessary releases.  

2.  The RO should then arrange for a 
gynecological examination of the Veteran 
to determine the likely etiology of her 
current irregular bleeding (and 
specifically whether it is a 
residual/complication of the uterine mass 
removal).  The examiner must review the 
Veteran's claims file in conjunction with 
the examination, and provide an opinion as 
to whether the Veteran's irregular 
bleeding is at least as likely as not (a 
50% or better probability) a residual 
disability related to her treatment for a 
uterine mass in service.  The examiner 
must explain the rationale for the 
opinion, commenting on the conflicting 
opinions that are already in the record.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and 
afford the Veteran and her representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  

______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


